 

BRIDGE LOAN AGREEMENT

 

THIS BRIDGE LOAN AGREEMENT (hereinafter the “Agreement”), is entered into on the
date set forth below by and between Houston American Energy Corp., a Delaware
corporation (the “Borrower”), and the lenders whose signatures appear hereon
(the “Lender(s)”).

 

WHEREAS, the Borrower is engaged in oil and gas exploration and is presently
participating in the drilling and development of multiple wells in Reeves
County, Texas (the “Reeves County Drilling Program”);

 

WHEREAS, the Borrower is presently engaged in efforts to secure additional
equity capital or debt financing (all sales, for cash, of equity or debt
securities – excluding the Bridge Loan Notes issued pursuant to this Agreement –
of the Borrower from and after the date hereof until the Bridge Loans made
hereunder are paid in full, being referred to as the “Funding Program”) to
support the Reeves County Drilling Program;

 

WHEREAS, pending the receipt of funding from the Funding Program, the Borrower
desires to borrow, and the Lenders are willing to lend, up to $600,000 (the
“Bridge Loan”) to support the Reeves County Drilling Program; and

 

WHEREAS, as consideration for making the Bridge Loan, the Borrower has agreed to
issue to the Lenders senior unsecured promissory notes (the “Bridge Loan Note”),
in the form attached hereto as Exhibit A, and warrants (the “Warrant”), in the
form attached hereto as Exhibit B.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Borrower and Lenders agree as
follows:

 

1. Bridge Loan Notes and Warrants. The Borrower agrees to issue to the Lenders
(a) Bridge Loan Notes in the amount set forth on the signature page hereof, in
an aggregate amount not to exceed $600,000, the terms of which Bridge Loan Notes
are set forth herein and in the Bridge Loan Note, and (b) Warrants to purchase
one share of common stock of the Borrower for each dollar of Bridge Loan Notes
issued, the terms of which Warrants are set forth in Exhibit B.

 

2. Consideration. As consideration for the issuance of the Bridge Loan Notes and
Warrants, the Lenders shall pay to the Borrower an amount equal to 95% of the
face amounts of the Bridge Loan Notes issued to said Lenders.

 

3. Interest. The unpaid principal amount of the Bridge Loan shall bear interest
until paid at an interest rate per annum (the “Applicable Rate”) of twelve
percent (12%); provided, however, that so long as an Event of Default has
occurred and is continuing, the Applicable Rate shall be the lesser of eighteen
percent (18%) per annum or the maximum rate permissible under applicable law.
Interest on the unpaid principal amount of the Bridge Loan shall accrue from and
including the date funds are advanced but not including the date such Bridge
Loan is paid. Interest shall be calculated on the basis of a year consisting of
365 days and paid for actual days elapsed.

 

Bridge Loan Agreement (2017)

Page 1 of 6 

 

 

4. Payments. Subject to the provisions of Sections 5 and 6 below, the Bridge
Loans, including interest accrued thereon, shall be repayable by the Borrower:

 

(a) in monthly installments of interest only payable on the last day of each
calendar month so long as the Bridge Loan remains outstanding; and

 

(b) any unpaid principal and accrued interest on the Bridge Loan shall be
payable in full one hundred twenty (120) calendar days following the date of the
applicable Bridge Loan Note (the “Maturity Date”).

 

All payments shall be applied first to expenses, if any, of collection, then to
accrued and unpaid interest and then to principal. All payments by the Borrower
hereunder shall be made without set-off or counterclaim and shall be made to the
Lender at its address set forth on the signature page, or at such other place as
may be designated in writing by the Lender to the Borrower.

 

5. Prepayment. The Borrower shall, (i) on the last business day of each month so
long as amounts remain owing hereunder, prepay the Bridge Loans, including
accrued interest, from and to the extent of one hundred percent (100%) of the
net proceeds received by the Borrower from the Funding Program, and (ii) not
later than five (5) business days following the sale (an “Asset Sale”) by the
Borrower of any assets, other than assets sold in the ordinary course of
business, prepay the Bridge Loans, including accrued interest, from and to the
extent of one hundred percent (100%) of the net proceeds received by the
Borrower from the sale of assets, and (iii) not later than five (5) business
days following the receipt of proceeds (“Oil and Gas Proceeds”) from sale of oil
and gas production arising from the Reeves County Drilling Program, prepay the
Bridge Loans, including accrued interest, from and to the extent of seventy-five
percent (75%) of the net Oil and Gas Proceeds received. In addition, the
Borrower may, at its election, repay the Bridge Loan in whole or in part at any
time prior to the Maturity Date without premium or penalty.

 

6. Default. The occurrence of any of the following shall constitute an “Event of
Default” under this Agreement and under the Bridge Loan Notes:

 

(a) The Borrower shall fail to pay (i) any principal payment owed hereunder on
the due date required hereunder, (ii) any interest payment owed hereunder on the
due date required hereunder, or (iii) any other payment required under the terms
of this Agreement or the Bridge Loan Notes on the due date for such payment, and
such payment shall not have been made within five (5) days after the Borrower’s
receipt of the Lender’s written notice to the Borrower of such failure to pay
(any such event being referred to as a “Payment Default”); or

 

(b) The Borrower shall fail to observe or perform any other covenant,
obligation, condition or agreement contained in this Agreement or the Bridge
Loan Notes (other than those specified in Section 6(a) of this Agreement) and
such failure shall continue for ten (10) days after written notice thereof is
delivered to the Borrower by a holder of the Bridge Loan Note; or

 

Bridge Loan Agreement (2017)

Page 2 of 6 

 

 

(c) The Borrower shall:

 

(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property;

 

(ii) be unable, or admit in writing its inability, to pay its debts generally as
they mature;

 

(iii) make a general assignment for the benefit of any of its creditors;

 

(iv) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it; or

 

(v) take any action for the purpose of effecting any of the foregoing; or

 

(d) Proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Borrower or of all or a substantial part of the property
thereof, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Borrower or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, shall be commenced and an order for relief entered or such proceeding
shall not be dismissed or discharged within sixty (60) days after commencement.

 

7. Rights of Holder Upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default under Sections 6(c) or 6(d)) and at
any time thereafter during the continuance of such Event of Default, the Lender
may, by written notice to the Borrower, declare all outstanding amounts payable
by the Borrower under this Agreement to be immediately due and payable without
presentment, demand, protest, notice of intent to accelerate, or any other
notice of any kind, all of which are hereby expressly waived. Upon the
occurrence or existence of any Event of Default described in Sections 6(c) or
6(d) hereof, immediately and without notice, all outstanding amounts payable by
the Borrower under this Agreement and the Bridge Loan Notes shall automatically
become immediately due and payable, without presentment, demand, protest, notice
of intent to accelerate, or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, the Lender may exercise any other right,
power or remedy permitted to it by the UCC, or otherwise available at law or in
equity or both.

 

8. Representations, Warranties and Covenants of the Borrower. The Borrower
hereby represents, warrants and covenants to the Lender that:

 

(a) Authorization. The Borrower has full power and authority to enter into this
Agreement and such Agreement constitutes a valid and legally binding obligation
of the Borrower enforceable in accordance with its terms.

 

Bridge Loan Agreement (2017)

Page 3 of 6 

 

 

(b) Use of Proceeds. The proceeds of the Bridge Loan shall be used to support
the Reeves County Drilling Program and general working capital needs of the
Borrower and no payments will be made to repay indebtedness owed to affiliates
of the Borrower unless and until the Bridge Loan Notes have been repaid in full.

 

(c) Prepayment Notices. Within two (2) business days following receipt by the
Borrower, on or after the date hereof, of net funds from (i) the Funding
Program, (ii) an Asset Sale, or (iii) Oil and Gas Proceeds; the Borrower shall
provide written notice to the holders of the Bridge Loan Notes with respect to
the receipt of such funds.

 

(d) No Senior or Parity Debt. So long as any amounts remain outstanding and
owing under the Bridge Loan Notes, without the prior written consent of holders
of a majority in total principal amount then owing under the Bridge Loan Notes
(the “Majority Holders”), the Borrower will not create, incur, assume or permit
to exist any indebtedness which is not expressly and fully subordinated to the
Bridge Loan Notes and does not contain subordination terms that are reasonably
satisfactory to the Majority Holders.

 

(e) Negative Pledge. So long as any amounts remain outstanding and owing under
the Bridge Loan Notes, without the prior written consent of the Majority
Holders, the Borrower will not create, incur, assume or suffer to exist any
liens upon or with respect to any assets now owned or hereafter acquired by it
or on any of its rights in respect thereof, except for:

 

(i) liens existing as of the date hereof;

 

(ii) liens incurred in the ordinary conduct of the business of the Borrower and
its subsidiaries or the ownership of their respective assets; and

 

(iii) liens for taxes, assessments or governmental charges or levies, or
otherwise arising by operation of law, which taxes, assessments or governmental
charges or levies are not yet due and payable or which are being contested in
good faith by appropriate proceedings.

 

9. Representations, Warranties and Covenants of the Lender. The Lender hereby
represents, warrants and covenants to the Borrower that:

 

(a) Authorization. The Lender has full power and authority to enter into this
Agreement and such Agreement constitutes a valid and legally binding obligation
of the Lender enforceable in accordance with its terms.

 

(b) Purchase Entirely for Own Account. This Agreement is made with the Lender in
reliance upon the Lender’s representation to the Borrower, which by the Lender’s
execution of this Agreement the Lender hereby confirms, that the Bridge Loan
Note and Warrant will be acquired for investment for the Lender’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that the Lender has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, the Lender further represents that the Lender does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Bridge Loan Note or Warrant.

 

Bridge Loan Agreement (2017)

Page 4 of 6 

 

 

(c) Disclosure of Information. The Lender has received such information
regarding the Borrower and the Bridge Loan Notes and Warrant as the Lender shall
have requested and believes it has received all the information considered by
the Lender as being necessary or appropriate for deciding whether to enter into
the transaction contemplated hereby. The Lender further represents that it has
had an opportunity to ask questions and receive answers from the Borrower
regarding the terms and conditions of the transactions contemplated hereby and
the business, properties and financial condition of the Borrower.

 

(d) Investment Experience. The Lender acknowledges that it is able to fend for
itself, can bear the economic risk of the transactions contemplated herein, and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the transaction contemplated
herein.

 

(e) Accredited Investor. The Lender is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act of 1933
(the “Securities Act”), as presently in effect.

 

(f) Restricted Securities. The Lender understands that the Bridge Loan Notes and
Warrants, and shares underlying the Warrants, are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Borrower in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. In this connection, the Lender represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

10. Successors and Assigns. This Agreement shall be binding upon the executors,
administrators, heirs, legal representatives, legatees, successors and assigns
of the parties hereto and shall inure to the benefit of the parties and their
successors and assigns. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

 

11. Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten days’ advance written notice under this paragraph to all other
parties to this Agreement.

 

12. No Waiver. The failure of any party hereto in any instance to exercise any
rights provided hereby shall not constitute a waiver of any other rights that
may subsequently arise under the provisions of this Agreement or any other
agreement between the parties. No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.

 

13. Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same instrument.

 

[Lender Signature Pages Follow]

 

Bridge Loan Agreement (2017)

Page 5 of 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Bridge Loan Agreement to
be duly executed by their respective authorized signatories as of the date
indicated below.

 

  HOUSTON AMERICAN ENERGY CORP.       Dated: ______________, 2017            
By:     Name:  John P. Boylan   Title: President       801 Travis, Suite 1425  
Houston, Texas 77002       LENDER:             Name:     Title:      
                                                                  Address:     
      Bridge Loan Amount: $_________________________

 

Bridge Loan Agreement (2017)

Page 6 of 6 

 

 

